•'..
                                             .
                                                 I
                                                     •.
                                                          4
                                                              i
                                                                  •
                                                                      ' i.   iii.                            03/16/2021
                                    ui .‘,.Pii
                                    -' t 4.\ ''
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                         Case Number: OP 21-0097


                                        OP 21-0097

                                                                                         FILED
 RANDY JANGULA,
                                                                                        MAR 1 6 2021
              Petitioner.                                                             Bowen Greenw000
                                                                                    Clerk of Supreme Court
                                                                                       State of Montana
       v.                                                                              ORDER

 CAPTAIN JASON KOWALSKI,

              Respondent.


      Self-represented Petitioner Randy Jangula has filed a Petition for a Writ of Habeas
Corpus, contending that his sentence is illegal because it is longer than the law allows.
Jangula is currently held in the Missoula Assessment and Sanction Center(MASC).
      Jangula states that he was sentenced on January 14, 2021, and that he received a
twenty-year sentence with ten years suspended. He adds that he understands a legal
sentence to be twenty years with fifteen years suspended. Jangula requests his immediate
release, reduction of his sentence, or that the Department of Corrections recalculate his
sentence.
      Jangula does not provide any other information. He has not supported his claim
with any background or documents. As a Petitioner, Jangula has the burden to present a
prima facie case for habeas corpus relief. M. R. App. P. 14(5); Miller v. Eleventh Judicial
Dist. Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 254 P.3 1186.
      Given where he is being held, we contacted the Missoula County District Court to
inquire ilhis criminal proceedings originated there. We secured copies ofthe docket sheets
and final judgments. On January 14, 2021, the District Court imposed concurrent,
twenty-year terms for two counts of felony assault with a weapon to the Department of
Corrections (DOC). In his second criininal proceeding, the District Court sentenced
Jangula to the DOC for two felony counts of criminal distribution of dangerous drugs for
concurrent terms of twenty years with ten years suspended. Jangula also received a ten-
year DOC term for felony criminal endangerment. A11 sentences run concurrently with
each other.
          Jangula's sentence is legal under Montana law. In his Petition, Jangula refers to the
statute     where     the   first   five   years    must    be    suspended,    pursuant    to
§ 46-18-201(3)(a)(iv)(A), MCA.         That statute does not apply here.          Pursuant to
§ 46-18-201(3)(a)(iii), MCA, "a sentencing judge may impose a sentence that may
include[] a term of incarceration as provided in Title 45 for the offense, at a county
detention center or at a state prison to be designated by the [DOC][.]" The District Court
had statutory authority to impose twenty-year sentences for assault with a weapon, pursuant
to § 45-5-213(2)(a), MCA. and criminal distribution of dangerous drugs, pursuant to
§ 45-9-101(4), MCA.
          Jangula has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
All of his sentences are valid. He is not entitled to habeas corpus relief, his release,
reduction or recalculation of his sentence. Therefore,
          IT IS ORDERED that Jangula's Petition for a Writ of Habeas Corpus is DENIED.
          The Clerk is directed to provide a copy ofthis Order to counsel ofrecord; to Captain
Kowalski; and to Randy Jangula personally.
          DATED this .1.0day of March, 2021.
    ?:.. j\62

        Justicereatme."...1112—




3